  Case 15-14698-JNP            Doc 95      Filed 07/02/20 Entered 07/02/20 08:11:33               Desc Main
                                           Document     Page 1 of 1
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)

ISABEL C. BALBOA
CHAPTER 13 STANDING TRUSTEE
CHERRY TREE CORPORATE CENTER
535 ROUTE 38, SUITE 580
CHERRY HILL, NJ 08002




                                                                         Case No.:       15-14698
In Re:
                                                                         Chapter:        13

Bradley S. & Antionette R. Mauger                                          Judge:        JNP




                                NOTICE DEPOSITING UNCLAIMED FUNDS
                                   PURSUANT TO D.N.J. LBR 3011-1(a)
  ISABEL C. BALBOA, Trustee in the above captioned matter states that the entire amount in Isabel C.
  Balboa the trustee’s account has been disbursed and that the following funds remain unclaimed. The
  undersigned will immediately forward a check to the court in the amount of $20.64 payable to the Clerk,
  United States Bankruptcy Court. The parties entitled to said funds are listed below together with their last
  known address.

                                PAYEE NAME AND                                            AMOUNT
                                   ADDRESS


         MidFirst Bank                                                           $3,929.22

         999 NW Grand Boulevard, Suite 110
         Oklahoma City, OK 73118-6077




  Date: July 2, 2020                                                     /s/ Isabel C. Balboa, Trustee

                                                                                                      rev.8/1/15
